DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 03/10/2022 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-32 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by GUPTA et al. [US Patent Application Publication 2013/0110621 A1 (as submitted in IDS 03/10/2022); hereinafter “GUPTA”].
Regarding claim 1, GUPTA teaches a method for monitoring energy-related data in an electrical system (detecting individual appliance energy loads from a whole house composite load profile – 0008), comprising: 
processing energy-related data from or derived from energy-related signals captured by at least one intelligent electronic device (IED) in the electrical system to identify at least one variation/change in the energy-related signals (metering device – 0075) (capturing customer energy usage - 0076); 
determining if the at least one identified variation/change meets a prescribed threshold or thresholds (difference between these two values is greater than the allowable noise margin, determined a changed power level occurred - 0050, load samples above a certain noise threshold - 0094); 
in response to the at least one identified variation/change meeting the prescribed threshold or thresholds, characterizing and/or quantifying the at least one identified variation/change (determined a changed power level occurred - 0050, a transition identified - 0094); 
appending information related to the characterized and/or quantified at least one identified variation/change to time-series information associated with the energy-related data (classify repeating patterns - 0143-0144); 
evaluating characteristics and/or quantities associated with the time-series information to identify at least one potential load type associated with the characterized and/or quantified at least one identified variation/change (detect repeating patterns, - 0142), the at least one potential load type corresponding to at least one subset of load types in the electrical system (recognize as being a specific appliance - 0142); and 
taking one or more actions in response to identifying the at least one potential load type (personalized recommendations - 0156).

Regarding claim 2, GUPTA teaches the electrical system includes a plurality of load types, and the at least one subset of load types includes one or more of the plurality of load types (individual appliances - 0135).

Regarding claim 3, GUPTA teaches the plurality of load types include machinery, apparatuses and/or components associated with a particular application, applications, and/or process(es) (individual appliances - 0135).

Regarding claim 4, GUPTA teaches the at least one subset of load types includes a single load (individual appliances - 0135).

Regarding claim 5, GUPTA teaches the at least one subset of load types includes an aggregation of two or more loads (composite signal for the whole house - 0076).

Regarding claim 6, GUPTA teaches the electrical system is associated with at least one facility, and the at least one facility is associated with at least one process and/or at least one application (individual appliances - 0135).

Regarding claim 7, GUPTA teaches the at least one identified variation/change in the energy- related signals is associated with a particular step and/or a particular portion of the at least one process and/or the at least one application (raw load profile and generates the transitions - 0048).

Regarding claim 8, GUPTA teaches storing information associated with identifying the at least one potential load type to at least one memory device for future analyses/uses (appliance signature library - 0073, 0074).

Regarding claim 9, GUPTA teaches the stored information includes at least one of: the at least one identified variation/change, the characterized and/or quantified at least one identified variation/change, the time-series information, and the evaluated characteristics and/or quantities associated with the time-series information (appliance signature library - 0073, 0074).

Regarding claim 10, GUPTA teaches the stored information is used to generate a library of load types and associated start/run/change/stop characteristics, or is added to a pre-existing library of load types and associated start/run/change/stop characteristics (appliance signature library - 0073, 0074).

Regarding claim 11, GUPTA teaches the at least one potential load type is selected from a plurality of potential loads types in a library of load types and associated start/run/change/stop characteristics (appliance signature library - 0073, 0074).

Regarding claim 12, GUPTA teaches developing a confidence factor that the identified at least one potential load type is the actual load type, wherein the indication of the identified at least one potential load type includes the confidence factor (appliance signature library - 0073, 0074).

Regarding claim 13, GUPTA teaches updating the confidence factor in response to user input, the user input including a user selection of the identified at least one potential load type from a list of a plurality of possible load types (appliance signature library - 0073, 0074).

Regarding claim 14, GUPTA teaches updating the confidence factor in response to user input, the user input including user validation of the identified at least one potential load type (appliance signature library - 0073, 0074).

Regarding claim 15, GUPTA teaches the one or more actions taken in response to identifying the at least one potential load type, include providing an indication of the identified at least one potential load type (personalized recommendations - 0156).

Regarding claim 16, GUPTA teaches the indication is provided via at least one of: a report, a text, an email, audibly, and an interface of a screen/display (personalized recommendations - 0156).

Regarding claim 17, GUPTA teaches the indication provides actionable recommendations for responding to the at least one identified variation/change (personalized recommendations - 0156).

Regarding claim 18, GUPTA teaches the actionable recommendations are based, at least in part, on the identified at least one potential load type or characteristics of the at least one potential load type (personalized recommendations - 0156).

Regarding claim 19, GUPTA teaches the one or more actions taken in response to identifying the at least one potential load type, include sending a message/information/command/signal to another system or device (transferred to an internet server - 0121).

Regarding claim 20, GUPTA teaches the prescribed threshold or thresholds is or are a predetermined threshold or thresholds (establishing a threshold - 0132).

Regarding claim 21, GUPTA teaches the prescribed threshold or thresholds is or are a dynamic threshold or thresholds that change in response to changes in the electrical system, subsystems, processes and/or loads (compared to previous stabilized power level - 0050).

Regarding claim 22, GUPTA teaches characterizing and/or quantifying the at least one identified variation/change includes identifying what changed and to what degree it changed (total power consumption change from 100W to 122W – 0094).

Regarding claim 23, GUPTA teaches appending information related to the characterized and/or quantified at least one identified variation/change to the time-series information, includes: appending the time-series information with indications, metadata, characteristics and/or other information related to the characterized and/or quantified at least one identified variation/change (transitions level may be quantized - 0095-0096).

Regarding claim 24, GUPTA teaches the energy-related signals captured by the at least one IED include at least one of a voltage signal, a current signal, input/output (I/O) data, and a derived energy-related value (active power, reactive power and voltage – 0076).

Regarding claim 25, GUPTA teaches the I/O data includes at least one of on/off status(es), open/closed status(es), high/low status(es), temperature(s), pressure(s), and volume(s) (third party data – 0063, 0064).

Regarding claim 26, GUPTA teaches the derived energy-related value includes at least one of a calculated, computed, estimated, derived, developed, interpolated, extrapolated, evaluated, and otherwise determined additional energy-related value from the at least one of the voltage signal and/or the current signal (real power, reactive power - 0119).

Regarding claim 27, GUPTA teaches the derived energy-related value includes at least one of active power(s), apparent power(s), reactive power(s), energy(ies), harmonic distortion(s), power factor(s), magnitude/direction of harmonic power(s), harmonic voltage(s), harmonic current(s), interharmonic current(s), interharmonic voltage(s), magnitude/direction of interharmonic power(s), magnitude/direction of sub-harmonic power(s), individual phase current(s), phase angle(s), impedance(s), sequence component(s), total voltage harmonic distortion(s), total current harmonic distortion(s), three-phase current(s), phase voltage(s), line voltage(s) and/or other similar/related parameters (real power, reactive power - 0119).

Regarding claim 28, GUPTA teaches the derived energy-related value includes at least one energy-related characteristic, the energy-related characteristic including magnitude, direction, phase angle, percentage, ratio, level, duration, associated frequency components, impedance, energy-related parameter shape, and/or decay rate (transition levels, frequency spectrum – 0095) (usage and amplitude - 0098).

Regarding claim 29, GUPTA teaches the at least one IED includes at least one metering device (smart meters - 0129).

Regarding claim 30, GUPTA teaches a system for monitoring energy-related data in an electrical system (detecting individual appliance energy loads from a whole house composite load profile – 0008), comprising: at least one processor; and at least one memory device coupled to the at least one processor, the at least one processor and the at least one memory device configured to (processor comprise software analytics - 0107): 
process energy-related data from or derived from energy-related signals captured by at least one intelligent electronic device (IED) in the electrical system to identify at least one variation/change in the energy-related signals (metering device – 0075) (capturing customer energy usage - 0076);
determine if the at least one identified variation/change meets a prescribed threshold or thresholds (difference between these two values is greater than the allowable noise margin, determined a changed power level occurred - 0050, load samples above a certain noise threshold - 0094);
in response to the at least one identified variation/change meeting the prescribed threshold or thresholds, characterize and/or quantify the at least one identified variation/change (determined a changed power level occurred - 0050, a transition identified - 0094);
append information related to the characterized and/or quantified at least one identified variation/change to time-series information associated with the energy-related data (classify repeating patterns - 0143-0144);
evaluate characteristics and/or quantities associated with the time-series information to identify at least one potential load type associated with the characterized and/or quantified at least one identified variation/change (detect repeating patterns, - 0142), the at least one potential load type corresponding to at least one subset of load types in the electrical system (recognize as being a specific appliance - 0142); and 
provide an indication of the identified at least one potential load type (personalized recommendations - 0156).

Regarding claim 31, GUPTA teaches the system includes the at least one IED (smart meters - 0129).

Regarding claim 32, GUPTA teaches the system corresponds to/includes/is a control system associated with the electrical system (logic controller - 0121).

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soutar et al. (US Patent Application Publication 2019/0011283 A1) discloses a system and method for processing and monitoring resource consumption data;
TSAO et al. (US Patent Application Publication 2016/0033568 A1) discloses an electronic device for detecting an appliance;
DU et al. (US Patent Application Publication 2014/0358456 A1) discloses a system for identifying one or more a plurality of different electric load types;
Hyde et al. (US Patent Application Publication 2010/0070214 A1) discloses a system and method for identifying appliances by electrical characteristics.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2857